77 F.3d 490
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel Patrick RAWLINS, Plaintiff-Appellant,v.Judith ALLEN, Clerk, Maricopa County Superior Court;  Stateof Arizona;  Stanley Feldman, Chief Justice, Supreme Courtof Arizona;  THOMAS AGNOS, Sheriff, Maricopa County Sheriff,Defendants-Appellees.
No. 94-16874.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1996.*Decided Feb. 12, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
We affirm for the reasons stated in the district court's orders filed July 13, 1993 and September 20, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Rawlins' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3